Citation Nr: 0621905	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis, 
right shoulder, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disability with muscle spasm and a history of a herniated 
disc, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to October 
1974 and from November 1990 to July 1991.  She also had 
additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's representative has raised claims of entitlement 
to service connection for right rotator cuff tendinopathy 
with subacromial impingement and subacromial spurring and 
glenohumeral arthritis.  These claims are referred to the RO 
for development and adjudication.


FINDINGS OF FACT

1.  The veteran's right shoulder bursitis is manifested by 
pain, stiffness, some limitation of function, and limitation 
of motion to no less than shoulder level due to pain.

2.  The veteran's low back disability is manifested by 
limitation of motion, pain, and minimal functional 
limitation, with forward flexion of the thoracolumbar spine 
to 65 degrees and a combined range of motion of the spine to 
160 degrees.


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the right shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes (DC) 5201, 5202 (2005).

2.  The criteria for a disability evaluation in excess of 20 
percent for the low back disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes (DC) 5292, 5293, 5295 (2002); DC 5237, 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
June 2002, August 2003, and February 2005 that told her what 
was necessary for her claims to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), she was provided with specific information as to why 
her claims seeking increased ratings for a right shoulder 
disability and a low back disability were being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's June 2002, August 2003, and February 2005 letters 
notified the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help her get such things as medical records, or records 
from other Federal agencies, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the February 2005 letter asked the appellant to identify any 
other evidence or information that she thinks will support 
her claim and to send any evidence in her possession that 
pertains to her claim.  In addition, she was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
February 2004 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in June 2002.  The most recent SSOC is dated in 
November 2005. Although the notice was sent following the 
decisions on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to higher 
ratings has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, social security records, and 
provided the veteran with several VA examinations.  There is 
no indication that there is any other evidence that has not 
been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A. Right shoulder disability

The veteran has been granted service connection for bursitis 
of the right shoulder.  VA and private treatment records show 
that the veteran has complained of pain in her right shoulder 
and difficulty with some activities such as dressing or 
driving, although she is usually able to dress herself and 
drive.  Private treatment records from Healthsouth dated in 
December 2004 indicate that the veteran was complaining of 
pain in her shoulder which she rated as 5/10.  She said she 
was unable to reach to the side but that it was getting 
easier to do things.  The range of motion of the right 
shoulder was flexion to 180 degrees, abduction to 180 degrees 
with pain, external rotation to 90 degrees, and internal 
rotation to 80 degrees.

The veteran underwent a VA examination in March 2001.  The 
veteran complained of pain and weakness in her right arm, 
especially with overhead activities.  On examination the 
right shoulder had abduction to 100 degrees with pain at the 
extreme and forward flexion to 110 degrees with pain at the 
extreme.  External rotation was to 65 degrees, and internal 
rotation was to 60 degrees both with pain at the extremes.  
The veteran had positive near impingement sign and tenderness 
at the right AC joint.  A crossover arm test was positive.  
X-rays showed degenerative joint disease of the right AC 
joint.  The diagnoses were right subacromial impingement 
which is moderate to severe and right acromioclavicular joint 
arthritis.  There was no indication of bursitis or how much 
of the veteran's disability was due to bursitis.

The veteran was provided a second VA examination in January 
2005.  The veteran complained of near-constant pain which she 
rated as 6/10 and that on flare-ups her pain is 10/10.  The 
veteran complained of being unable to comb her hair or do 
overhead activities.  She said she does still drive and is 
usually able to dress herself but sometimes is not because of 
the pain in her right and left shoulders.  Right shoulder 
examination revealed no SC tenderness or UU tenderness along 
the clavicle.  There was exquisite tenderness along the AC 
joint.  The veteran had pain over the greater tuberosity of 
her right humerus.  Range of motion of the right shoulder was 
forward flexion to 110 degrees with pain at 90 degrees, 
abduction to 90 degrees with pain at 80 degrees, and external 
rotation was to 70 degrees with pain.  The veteran had a 
positive impingement test with a positive Hawkin's sign and a 
positive Neer sign.  Strength was 3+ to 4 out of 5 with a 
positive drop-arm which is likely from pain.  The diagnoses 
were rotator cuff tendinopathy secondary to subacromial 
impingement and subacromial spurring and glenohumeral 
arthritis.  There was no diagnosis of bursitis and no 
indication of the extent of disability that was due to 
bursitis.

Diagnostic Code (DC) 5200 pertains to ankylosis of the 
shoulder.  It authorizes a disability rating of 30 percent 
for favorable ankylosis of the major shoulder (the veteran is 
right-handed so the rating percentages for the major shoulder 
apply) with abduction to 60 degrees and can reach mouth and 
head.  A 40 percent evaluation is warranted for intermediate 
ankylosis of the major shoulder.  A 50 percent rating is 
warranted under DC 5200 for unfavorable ankylosis of the 
major shoulder with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5200 (2005).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  A 20 percent rating is 
assigned for motion to shoulder level for the major shoulder, 
a 30 percent rating is warranted if motion of the major 
shoulder is limited to between side and shoulder level, and a 
40 percent rating is assigned if motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2005).  
Under 38 C.F.R. § 4.71a, Plate I (2005), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

The Rating Schedule also provides disability ratings for 
other impairment of the humerus.  Diagnostic Code 5202 
provides a 20 percent rating for malunion of the humerus with 
moderate deformity and 30 percent with marked deformity.  A 
20 percent rating is also warranted if there is recurrent 
dislocation of the humerus at the scapulohumeral joint where 
there are infrequent episodes with guarding of movement at 
the shoulder level, and 30 percent where there are frequent 
episodes and guarding of all arm movement.  A 50 percent 
rating is warranted if there is a fibrous union of the 
humerus, 60 percent for non-union of the humerus, and 80 
percent for loss of head of the humerus.  38 C.F.R. § 4.71a, 
DC 5202 (2005).

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5203 (2005).

There is no medical evidence in the claims folder showing 
ankylosis of the right shoulder either favorable or 
unfavorable and therefore a disability rating under DC 5200 
is not appropriate.  38 C.F.R. § 4.71a, DC 5200 (2005).

Similarly, there is no medical evidence in the claims folder 
showing any impairment of the humerus, including dislocation 
of the scapulohumeral joint.  Therefore, a disability rating 
under DC 5202 is not appropriate.  38 C.F.R. § 4.71a, DC 5202 
(2005).

There is no evidence of impairment of the clavicle or 
scapula.  Therefore a rating under DC 5203 is not warranted.  
38 C.F.R. § 4.71a, DC 5203 (2005).

Under DC 5201 the Board finds that a rating of 20 percent and 
no higher is warranted.  The VA examination in March 2001 
showed flexion to 110 degrees and abduction to 100 degrees 
with pain.  The VA examination in January 2005 showed forward 
flexion of the right shoulder to 100 degrees, and abduction 
to 90 degrees.  The private treatment note from December 2004 
showed an even greater range of motion of the right shoulder 
with flexion and abduction both to 180 degrees which 
represents a full range of motion.  All of these motions were 
with pain.  The Board finds that the veteran's range of 
motion of the right shoulder is limited to approximately 
shoulder level (90 degrees) and that therefore a rating in 
excess of 20 percent is not warranted.  There is no 
indication that the veteran's range of motion of the right 
shoulder is limited to halfway between the shoulder and the 
side.  38 C.F.R. § 4.71a, DC 5201 (2005).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The veteran has complained of weakness and an 
inability to perform some daily tasks at times.  It is 
unclear how much of this functional disability is related to 
bursitis since neither the March 2001 nor the January 2005 VA 
examination found a diagnosis of bursitis.  In any event, the 
Board finds that the functional limitations do not more 
closely approximate the criteria for a rating in excess of 20 
percent.  There is no indication of any additional limitation 
of motion, and the limitations the veteran complains of are 
intermittent at best, and apply based on pain in both 
shoulders although on the right shoulder disability is 
service-connected.  In addition, the functional limitations 
are confined mostly to working overhead and that limitation 
is already included in a rating based on limitation of motion 
of the arm to shoulder level.  The Board finds no basis for a 
disability rating in excess of 20 percent for bursitis of the 
right shoulder.

A.  Low back disability

The veteran was granted service connection for a low back 
disability and has been assigned a 20 percent rating.  The 
veteran filed an appeal seeking a higher rating.

The VA and private treatment records show that the veteran 
has complained of back pain and limitation of motion.  There 
is no indication of radiculopathy although the veteran has 
complained of leg pain.

The veteran underwent a VA examination in December 2002.  The 
veteran complained of near-constant back pain and times when 
her back "goes out" and she is unable to perform even 
moderate activities.  The veteran rated her pain as 5/10 at 
all times up to 8/10 during flare-ups.  She complained of 
some numbness in her legs.  On examination she had lumbar 
flexion to 40 degrees, extension to 15 degrees, rotation to 
20 degrees bilaterally, and lateral bending to 10 degrees 
bilaterally.  All ranges of motion were with pain.  The 
examiner noted increased fatigability on motion.  The veteran 
had normal spine alignment and posture.  Bulk and musculature 
of the veteran's paraspinous muscles and lower extremity 
muscles were normal.  The veteran had decreased pinprick and 
light touch sensation in the posterolateral aspect of the 
lower legs.  The veteran also had a sharp pain up her legs 
when light touch was applied to the plantar surface of the 
left foot.  Muscle strength was 5/5 in the lower extremities 
and knee and ankle jerks were 1+ bilaterally.  The diagnosis 
was mild degenerative changes at L3-4.

The veteran was provided a second VA examination in January 
2005.  The veteran complained of low back pain and occasional 
pain in her legs although she did not describe the pain 
typically as radicular.  The veteran stated that she wore a 
back brace just about everyday although was not wearing it at 
the time of the examination nor did she have it with her.  
The veteran reported flare-ups once a week that require her 
to lie in bed because of pain.  On examination the veteran 
had forward flexion to 65 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilaterally, and lateral 
rotation to 20 degrees bilaterally.  There was no pain with 
rotation or lateral flexion although there was pain on 
forward flexion.  The veteran had a pronounced kyphosis of 
the thoracic spine and there was tenderness over L4, L5, and 
S1 region as well as the transverse processes in this region 
as well.  Straight leg raising test was negative bilaterally 
with no radicular signs.  Leg strength was 4+/5 and sensation 
was intact bilaterally to lower extremities in all dermatomes 
to pinprick sensation.  Achilles and patellar reflexes were 
symmetric at 2+/4.  X-rays revealed moderate arthritis of the 
thoracolumbar spine.    The examiner noted that the veteran 
does not have any significant incoordination with the flare-
ups and that fatigue and weakness are more likely related to 
the veterans deconditioning rather than arthritis.  The 
examiner stated that the pain on flare-ups would limit the 
veteran's daily activities and would make it difficult for 
her to pick up objects for example.  EMG nerve conduction 
studies in December 2004 showed no evidence for right 
lumbosacral radiculopathy.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

Under the old regulations a 20 percent rating is warranted 
for moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  There is no evidence of severe limitation of motion 
of the lumbar spine.  The VA examinations showed flexion 
limited to at most 60 degrees, and extension to 15 degrees, 
and side-bending to 20 degrees and rotation to 20 degrees.  
The Board finds that this does not rise to the level of 
severe limitation of motion of the lumbar spine.

Under the old DC 5293 (2002), a 20 percent rating, requires 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  A 40 percent rating was 
warranted for severe intervertebral disc syndrome (IDS), with 
recurring attacks and intermittent relief.  Id.  The highest 
rating, of 60 percent, is not warranted unless there is a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.  
The Board finds that the veteran's disability does not meet 
the criteria for a 40 percent or 60 percent rating.  The 
veteran has near-constant pain with occasional flare-ups but 
there is no indication of severe IDS with recurring attacks 
and intermittent relief.  The VA examiners described the 
veteran's arthritis as mild to moderate and there is no 
indication of attacks other than the flare-ups which are 
relatively short lived.  The Board finds that there is 
insufficient evidence that the veteran has recurring attacks 
of IDS with intermittent relief.

Under the old DC a 40 percent rating is warranted when there 
is severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  There is no 
evidence of listing of the whole spine, no positive 
Goldthwait's sign, and no marked limitation of forward 
bending or loss of lateral motion.

Applying the new rating criteria, the Board also finds that a 
rating in excess of 20 percent is not warranted. Under the 
new regulations, a rating of 40 percent requires forward 
flexion of the thoracolumbar spine of less than 30 degrees, 
or favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2005).  There is no 
indication that the veteran had forward flexion limited to 30 
degrees or less, and no indication of ankylosis of the lumbar 
spine.  The most severe limitation of flexion shown on 
examination was in December 2002 that found flexion limited 
to 60 degrees.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and 
neurological symptoms.  There is no indication of 
incapacitating episodes having a duration of at least 4 weeks 
and no evidence of neurological symptoms.  There was some 
indication of numbness or decreased sensation but the most 
recent VA examination found no signs of radiculopathy and the 
nerve conduction study found no evidence for right 
lumbosacral radiculopathy.  Therefore, there is no basis for 
a rating in excess of 20 percent for a low back disability, 
under either the old or the new rating criteria.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of the assigned ratings at this 
time.  In particular, the Board notes the lack of evidence of 
such findings as loss of strength, loss of coordination, or 
muscle atrophy.  The veteran walks normally and has 
functional limitations only on flare-ups.  The January 2005 
VA examination indicated that fatigue and weakness are most 
likely associated with the veteran's deconditioning rather 
than the back disability.  There is increased limitation of 
function based on pain during flare-ups, but the Board finds 
that there is no evidence that the veteran is severely 
limited in her activities, as she can walk, drive, and 
generally function, although it is difficult during flare-
ups, these are not constant or long-lasting.  In summary, 
when the ranges of motion in the back are considered together 
with the evidence showing functional loss, to include the 
findings pertaining to neurological deficits, muscle 
strength, the Board finds that there is insufficient evidence 
of objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent when compared to 
either the old or the new rating criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, 
supra.  

Based on the foregoing, the Board finds that the evidence is 
against a rating in excess of 20 percent for the veteran's 
low back disability.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but there is no 
doubt to be resolved in the veteran's favor.


ORDER

Entitlement to an increased evaluation for bursitis, right 
shoulder, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for a low back 
disability with muscle spasm and a history of a herniated 
disc, currently rated as 20 percent disabling, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


